EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Sunhee Lee (attorney for applicant) on March 8, 2022.
The application has been amended as follows: 

In Claim 3, line 2, change “a cryoprotectant comprising” to --- an aqueous solution prepared by adding a cryoprotectant to an aqueous solution containing ascorbic acid and retinol, wherein the cryoprotectant comprises ---.
In Claim 3, line 3, change “exosomes;” to --- exosomes. ---.
In Claim 3, lines 4-5, delete “wherein the cryoprotectant is added to an aqueous solution containing ascorbic acid and retinol.”.
In Claim 7, lines 4-5, change “mannitol and trehalose;” to --- mannitol, trehalose, ascorbic acid and retinol; ---.
In Claim 12, line 2, change “mannitol and trehalose;” to --- mannitol, trehalose, ascorbic acid and retinol; ---.
In Claim 13, line 1, delete “pharmaceutical”.
In Claim 13, lines 2-3, change “claim 9 or a composition including the lyophilized formulation.” to --- claim 9. ---.
In Claim 14, line 1, delete “pharmaceutical”.
In Claim 14, line 2, delete “pharmaceutical” (located at the beginning of line 2).
In Claim 14, line 2, between “is” and “an”, insert --- a pharmaceutical composition prepared as ---.
In Claim 15, lines 1-3, replace “A cosmetic composition comprising the lyophilized formulation according to claim 9 or a composition including the lyophilized formulation.” with --- The composition of claim 13, wherein the so now, claim 15 will depend from claim 13).
In Claim 16, lines 1-3, replace “A skin external preparation comprising the lyophilized formulation according to claim 9 or a composition including the lyophilized formulation.” with --- The composition of claim 13, wherein the composition is a skin external preparation. ---.  (so now, claim 16 will depend from claim 13).

It is to be noted that in view of the terminal disclaimers filed by applicant with respect to the co-pending applications, 17/104,731 and 16/913,624, provisional double patenting rejections over the claims of the co-pending applications are not being made.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Previously cited references, (i) Zhong et al (CN 106701672 A); and (ii) Perteghella et al (WO 2018/078524 A1) in view of Bosch et al (Scientific Reports (Nov. 2016)) and Tchessalov et al (WO 2010/148337 A1) do not teach or suggest instant aqueous solution prepared by adding a cryoprotectant to an aqueous solution containing ascorbic acid and retinol, wherein the cryoprotectant comprises methionine, mannitol and trehalose, as required in instant claim 3.  Those references do not teach or suggest instant cryoprotectant comprising methionine, mannitol, trehalose, ascorbic acid and retinol, as required in claims 6 and 7.  Those references do not teach or suggest instant lyophilized formulation of exosomes comprising exosomes, methionine, mannitol, trehalose, ascorbic acid and retinol, as required in claims 9 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 9, 2022